RESOLUCIÓN
En conformidad con la Regla 1(a)(1) y (2) del Regla-mento de la Comisión de Reputación para el Ejercicio de la Abogacía, según enmendada, 4 L.RR.A. Ap. XVII-C, se nombra a la Leda. Ygrí Rivera de Martínez, exjueza del Tribunal de Apelaciones, como miembro de la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía.
La licenciada Rivera de Martínez ocupará el cargo a partir del 1 de abril de 2012 y por un término de cuatro (4) años.

Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Den-ton y la Juez Asociada Señora Rodríguez Rodríguez no intervinieron.
(Fdo. ) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo